After a continuance for advisement, the opinion of the Court was prepared by
Shepley J.
The general rule, that the widow is dowable of all lands of which her husband was seised during coverture, has ever been subject to certain exceptions. An additional exception was established in Massachusetts, while Maine was a part of that State, by the case of Conner v. Shepherd, where it was decided, that a widow was not dowable of unimproved lands. In the case of White et ux. v. Willis, it is said, drat this exception was not designed to extend to lands of this description used with the homestead, or cultivated land.
The fifteen acres of unimproved land in which dower is now claimed were separated from the farm as early as 1805, leaving connected with it sufficient lands of the same description for the purpose of obtaining firewood, fencing, and building materials. And since that time', this^tract has not been connected with or appendant to, a cultivated farm.
The argument of the plaintiff is, that it does not appear, that the widow could have assigned to her, in that part of the woodland remaining in connection with the farm, a convenient part for the purpose of obtaining firewood, fencing, Sic. But considering the large quantity of such land remaining with the small quantity of 'improved land, it cannot be presumed, that she cannot have her dower assigned conveniently for such purposes. And if such were the condition of the whole farm, the proof should come from the plaintiff, this being necessary to establish her right to dower in unimproved land so long disconnected with the farm.

deceptions overruled.